Exhibit 10.12

ADVISORY AGREEMENT

ADVISORY AGREEMENT (this “Agreement”), dated as of the 15th day of November,
2007, by and among WORLD MONITOR TRUST III – SERIES J (“Series J”), a separate
series of World Monitor Trust III, a Delaware statutory trust (the “Trust”),
PREFERRED INVESTMENT SOLUTIONS CORP., a Delaware corporation (the “Managing
Owner”), and GRAHAM CAPITAL MANAGEMENT, L.P., a Delaware limited partnership
(the “Advisor”).

WITNESSETH:

WHEREAS, Series J has been organized primarily for the purpose of trading,
buying, selling, spreading or otherwise acquiring, holding or disposing of
futures, forward and options contracts with respect to commodities. Other
transactions also may be effected from time to time, including among others,
those as more fully identified in Exhibit A hereto; the foregoing commodities
and other transactions are collectively referred to as “Commodities”; and

WHEREAS, the Managing Owner is the managing owner of the Trust; and

WHEREAS, the Managing Owner is authorized to utilize the services of one or more
professional commodity trading advisors in connection with the Commodities
trading activities of Series J; and

WHEREAS, the Trust is making a public offering (the “Offering”) of units (the
“Units”) of beneficial interest in the Trust (the “Interests”) issuable in
multiple series of Interests (each, a “Series”) through Kenmar Securities Inc.
(the “Selling Agent”), an affiliate of the Managing Owner, and in connection
therewith, the Trust has field with the U. S. Securities and Exchange Commission
(the “SEC”), pursuant to the Securities Act of 1933, as amended (the “1933
Act”), a registration statement on Form S-1 registering the beneficial interests
(“Interests”), including the Series J Interests (Units relating to Series J
Interests are referred to herein as “Series J Units”), and as part thereof a
prospectus (which registration statement, together with all amendments thereto,
shall be referred to herein as the “Registration Statement” and which
prospectus, in final form, shall be referred to herein as the “Prospectus”); and

WHEREAS, the Trust has prepared and filed applications for registration of the
Interests under the securities or Blue Sky laws of such jurisdictions as the
Managing Owner deems appropriate; and

WHEREAS, the Advisor’s present business includes the management of Commodities
accounts for its clients; and

WHEREAS, the Advisor is registered as a commodity trading advisor under the
Commodity Exchange Act, as amended (the “CE Act”), and is a member of the
National Futures Association (the “NFA”) as a commodity trading advisor and will
maintain such registration and membership for the term of this Agreement; and

WHEREAS, the Series J and the Advisor desire to enter into this Agreement in
order to set forth the terms and conditions upon which the Advisor will render
and implement commodity advisory services on behalf of the Series J during the
term of this Agreement.

NOW, THEREFORE, the parties agree as follows:

 

  1. Duties of the Advisor.

(a) Appointment. Series J hereby appoints the Advisor, and the Advisor hereby
accepts appointment, as its limited attorney-in-fact to exercise discretion to
invest and reinvest in Commodities during the term of this Agreement the portion
of Series J’s Net Asset Value (as described in the Prospectus) which is
comprised of the assets attributable to Series J’s assets allocated to the
Advisor (the “Allocated Assets”) on the terms and conditions and for the
purposes set forth herein. This limited power-of-attorney is a continuing power
and shall continue in effect with respect to the Advisor until terminated
hereunder. The Advisor shall have sole authority and responsibility for
independently directing the investment and reinvestment in Commodities of the
Allocated Assets for the term of this Agreement pursuant to the trading
programs, methods, systems, and strategies described in Exhibit A hereto, which
Series J has selected to be utilized by the Advisor in trading the Allocated
Assets (collectively referred to as the Advisor’s “Trading Approach”), subject
to the trading limitations and policies as set forth in the Prospectus and
attached hereto as Exhibit B (the “Trading Limitations and Policies”), as the
same may be modified from time to time and provided in



--------------------------------------------------------------------------------

writing to the Advisor. The portion of the Allocated Assets to be allocated by
the Advisor at any point in time to one or more of the various trading
strategies comprising the Advisor’s Trading Approach will be determined as set
forth in Exhibit A hereto, as it may be amended from time to time, with the
consent of the parties, it being understood that trading gains and losses
automatically will alter the agreed upon allocations. Upon receipt of a new
allocation, the Advisor will determine and, if required, adjust its trading in
light of the new allocation.

(b) Allocation of Responsibilities. Series J will have the responsibility for
the management of any portion of the Allocated Assets that are not invested in
Commodities. The Advisor will use its good faith and best efforts in determining
the investment and reinvestment in Commodities of the Allocated Assets in
compliance with the Trading Limitations and Policies, and in accordance with the
Advisor’s Trading Approach. In the event that Series J shall, in its sole
discretion, determine in good faith following consultation appropriate under the
circumstances with the Advisor that any trading instruction issued by the
Advisor violates the Trading Limitations and Policies, then Series J, following
reasonable notice to the Advisor appropriate under the circumstances, may
override such trading instruction and shall be responsible therefore. Nothing
herein shall be construed to prevent the Managing Owner from imposing any
limitation(s) on the trading activities of Series J beyond those enumerated in
the\ Prospectus if the Managing Owner determines that such limitation(s) are
necessary or in the best interests of the Trust or Series J, in which case the
Advisor will adhere to such limitations following written notification thereof.

(c) Gains From Trading Approach. The Advisor agrees that at least 90% of the
annual gross income and gain, if any, generated by its Trading Approach for the
Allocated Assets will be “qualifying income” within the meaning of
Section 7704(d) of the Internal Revenue Code (the “Code”) (it being understood
that such income will largely result from buying and selling Commodities and
that the Trading Approach is not intended primarily to generate interest
income). The Advisor also agrees that it will attempt to trade in such a manner
as to allow non-U.S. Limited Owners to qualify for the safe harbors found in
Section 864(b)(2) of the Code and as interpreted in the regulations promulgated
or proposed thereunder.

(d) Modification of Trading Approach. In the event the Advisor requests to use,
or Series J requests the Advisor to use, a trading program, system, method or
strategy other than or in addition to the trading programs, systems, methods or
strategies comprising the Trading Approach in connection with trading for Series
J (including, without limitation, the deletion or addition of an agreed upon
trading program, system, method or strategy to the then agreed upon Trading
Approach or a modification in the leverage employed), either in whole or in
part, the Advisor may not do so and/or shall not be required to do so, as
appropriate, unless both Series J and the Advisor consent thereto in writing.

(e) Notification of Material Changes. The Advisor also agrees to give Series J
prior written notice of any proposed material change in its Trading Approach and
agrees not to make any material change in such Trading Approach (as applied to
Series J) over the objection of Series J, it being understood that the Advisor
shall be free to institute non-material changes in its Trading Approach (as
applied to Series J) without prior written notification. Without limiting the
generality of the foregoing, refinements to the Advisor’s Trading Approach, and
the deletion (but not the addition) of Commodities (other than the addition of
Commodities then being traded (i) on organized domestic commodities exchanges,
(ii) on foreign commodities exchanges recognized by the Commodity Futures
Trading Commission (the “CFTC”) as providing customer protections comparable to
those provided on domestic exchanges or (iii) in the interbank foreign currency
market) to or from the Advisor’s Trading Approach shall not be deemed a material
change in the Advisor’s Trading Approach, and prior approval of Series J shall
not be required therefore. The utilization of forward markets in addition to
those enumerated in Exhibit D hereto would be deemed a material change to the
Advisor’s Trading Approach and prior approval shall be required therefor.

Subject to adequate assurances of confidentiality, the Advisor agrees that it
will discuss with Series J upon request any trading methods, programs, systems
or strategies used by it for trading customer accounts which differ from the
Trading Approach used for Series J, provided that nothing contained in this
Agreement shall require the Advisor to disclose what it deems to be proprietary
or confidential information.

(f) Request for Information. The Advisor agrees to provide Series J with any
reasonable information concerning the Advisor that Series J may reasonably
request (other than the identity of its customers or proprietary or confidential
information concerning the Trading Approach), subject to receipt of adequate
assurances of confidentiality by Series J, including, but not limited to,
information regarding any change in control, key personnel, Trading Approach and
financial condition which Series J reasonably deems to be material to Series J;
the Advisor also shall notify Series J of any such matters the Advisor, in its
reasonable judgment, believes may be material to Series J relating to the
Advisor and its Trading Approach. During the term of this Agreement, the Advisor
agrees to provide Series J with updated monthly information related to the
Advisor’s performance results within a reasonable period of time after the end
of the month to which it relates.



--------------------------------------------------------------------------------

(g) Notice of Errors. The Advisor is responsible for promptly reviewing all oral
and written confirmations it receives to determine that the Commodities trades
were made in accordance with the Advisor’s instructions. If the Advisor
determines that an error was made in connection with a trade or that a trade was
made other than in accordance with the Advisor’s instructions, the Advisor shall
promptly notify Series J of this fact and shall utilize its reasonable efforts
to cause the error or discrepancy to be corrected.

(h) Liability. Neither the Advisor nor any employee, partner or officer of the
Advisor, nor any person who controls the Advisor, shall be liable to Series J,
its officers, directors, shareholders, members, or employees, or any person who
controls Series J, or any of their respective successors or assignees under this
Agreement, except by reason of acts or omissions in material breach of this
Agreement or due to their willful misconduct or gross negligence or by reason of
their not having acted in good faith in the reasonable belief that such actions
or omissions were in, or not opposed to, the best interests of Series; it being
understood that the Advisor makes no guarantee of profit nor guarantee against
loss, and that all purchases and sales of Commodities shall be for the account
and risk of Series J, and the Advisor shall incur no liability for trading
profits or losses resulting therefrom provided the Advisor would not otherwise
be liable to Series J under the terms hereof.

(i) Initial Allocation. Initially, the Allocated Assets will total an amount
allocated to the Advisor by the Managing Owner.

(j) Additional Allocations and Reallocations. Subject to Section 10 below,
Series J may, on a monthly basis during the Trust’s Continuous Offering Period,
as described in the Prospectus, (i) allocate additional assets to the Advisor,
(ii) reallocate the Allocated Assets away from the Advisor to another commodity
trading advisor (an “Other Advisor”), (iii) reallocate assets to the Advisor
from an Other Advisor or (iv) allocate additional capital with respect to the
Allocated Assets to an Other Advisor.

(k) Delivery of Disclosure Document. The Advisor agrees to provide to the
Managing Owner with any amendment or supplement to the Disclosure Document
attached hereto as Exhibit D (an “Update”) as soon as such Update is available
for distribution.

 

  2. Indemnification.

(a) The Advisor. Subject to the provisions of Section 3 of this Agreement, the
Advisor, each partner, officer and employee of the Advisor, and each person who
controls the Advisor, shall be indemnified, defended and held harmless by Series
J and the Managing Owner, from and against any and all losses, judgments,
liabilities, expenses (including, without limitation, reasonable attorneys’
fees) and amounts paid in settlement of any claims in compliance with the
conditions specified below (collectively, “Losses”) sustained by the Advisor
(i) in connection with any acts or omissions of the Advisor, or any of its
partners, officers or employees relating to its management of the Allocated
Assets and/or (ii) as a result of a material breach of this Agreement by Series
J or the Managing Owner, provided that (i) such Losses were not the result of
negligence, misconduct or a material breach of this Agreement on the part of the
Advisor, any of its partners, officers or employees or any person controlling
the Advisor, (ii) the Advisor, and its partners, officers, employees, and each
person controlling the Advisor, acted or omitted to act in good faith and in a
manner reasonably believed by such person to be in, or not opposed to, the best
interests of Series J and (iii) any such indemnification will only be
recoverable from the Allocated Assets and not from any assets of Series J or any
other Series of the Trust, and provided further, that no indemnification shall
be permitted under this Section 2 for amounts paid in settlement if either
(A) the Advisor fails to notify Series J of the terms of any settlement
proposed, at least 15 days before any amounts are paid or (B) Series J does not
approve the amount of the settlement within 15 days (such approval not to be
withheld unreasonably). Notwithstanding the foregoing, Series J shall at all
times have the right to offer to settle any matter with the approval of the
Advisor (which approval shall not be withheld unreasonably), and if Series J
successfully negotiates a settlement and tenders payment therefor to the party
claiming indemnification (the “Indemnitee”), the Indemnitee must either use its
reasonable efforts to dispose of the matter in accordance with the terms and
conditions of the proposed settlement or the Indemnitee may refuse to settle the
matter and continue its defense in which latter event the maximum liability of
Series J to the Indemnitee shall be the amount of said proposed settlement. Any
indemnification by Series J under this Section 2, unless ordered by a court,
shall be made only as authorized in the specific case by Series J.

(b) Default Judgments and Confessions of Judgment. None of the foregoing
provisions for indemnification shall be applicable with respect to default
judgments or confessions of judgment entered into by the Indemnitee, with its
knowledge, without the prior consent of Series J.

(c) Procedure. In the event that an Indemnitee under this Section 2 is made a
party to an action, suit or proceeding alleging both matters for which
indemnification can be made hereunder and matters for



--------------------------------------------------------------------------------

which indemnification may not be made hereunder, such Indemnitee shall be
indemnified only for that portion of the Losses incurred in such action, suit or
proceeding which relates to the matters for which indemnification can be made.

(d) Expenses. Expenses incurred in defending a threatened or pending civil,
administrative or criminal action, suit or proceeding against an Indemnitee
shall be paid by Series J from the Allocated Assets in advance of the final
disposition of such action, suit or proceeding if (i) the legal action, suit or
proceeding, if sustained, would entitle the Indemnitee to indemnification
pursuant to the terms of this Section 2, (ii) the Advisor undertakes to repay
the advanced funds to the Allocated Assets in cases in which the Indemnitee is
not entitled to indemnification pursuant to this Section 2, and (iii) in the
case of advancement of expenses from the Allocated Assets, the Indemnitee is not
likely not to be entitled to indemnification hereunder.

 

  3. Limits on Claims.

(a) Prohibited Acts. The Advisor agrees that it will not take any of the
following actions against the Trust, Series J: (i) seek a decree or order by a
court having jurisdiction in the premises (A) for relief in respect of the Trust
or Series J in an involuntary case or proceeding under the federal Bankruptcy
Code or any other federal or state bankruptcy, insolvency, reorganization,
rehabilitation, liquidation or similar law or (B) adjudging the Trust or Series
J a bankrupt or insolvent or seeking reorganization, rehabilitation,
liquidation, arrangement, adjustment or composition of or in respect of the
Trust or Series J under the federal Bankruptcy Code or any other applicable
federal or state law or appointing a custodian, receiver, liquidator, assignee,
trustee, sequestrator (or other similar official) of the Trust, Series J or of
any substantial part of any of its properties or ordering the winding up or
liquidation of any of its affairs, (ii) seek a petition for relief,
reorganization or to take advantage of any law referred to in the preceding
clause or (iii) file an involuntary petition for bankruptcy (collectively,
“Bankruptcy or Insolvency Action”).

(b) Limited Assets Available. In addition, the Advisor agrees that for any
obligations due and owing to it by Series J, the Advisor will look solely and
exclusively to the Allocated Assets, to satisfy its claims and will not seek to
attach or otherwise assert a claim against the other assets of the Trust or
Series J whether there is a Bankruptcy or Insolvency Action taken or otherwise.
The parties agree that this provision will survive the termination of this
Agreement, whether terminated in a Bankruptcy or Insolvency Action or otherwise.

(c) No Limited Owner Liability. This Agreement has been made and executed by and
on behalf of Series J for the benefit of Series J and the obligations of Series
J set forth herein are not binding upon any of the owners of any Series
(“Limited Owners”) individually, but are binding only upon the assets and
property identified above, and no resort shall be had to the assets of Series J
or any other Series issued by the Trust or the Limited Owners’ personal property
for the satisfaction of any obligation or claim hereunder.

 

  4. Obligations of Series J, the Managing Owner and the Advisor.

(a) The Registration Statement and Prospectus. Each of Series J and the Managing
Owner agrees to cooperate and use its good faith and reasonable efforts in
connection with (i) the preparation by the Trust of the Registration Statement
and the Prospectus (and any amendments or supplements thereto), (ii) the filing
of the Registration Statement and the Prospectus (and any amendments or
supplements thereto) with such governmental and self-regulatory authorities as
the Managing Owner deems appropriate for the registration and sale of the
Interests and the taking of such other actions not inconsistent with this
Agreement as the Managing Owner may determine to be necessary or advisable in
order to make the proposed offer and sale of Interests lawful in any
jurisdiction and (iii) causing the Registration Statement (and any amendment
thereto) to become effective under the 1933 Act and the Blue Sky securities laws
of such jurisdictions as the Managing Owner may deem appropriate. The Advisor
agrees to make all necessary disclosures regarding itself, its officers and
principals, trading performance, Trading Approach, customer accounts (other than
the names of customers, unless such disclosure is required by law or regulation)
and otherwise as may be required, in the reasonable judgment of the Managing
Owner, to be made in the Registration Statement and Prospectus and in
applications to any such jurisdictions. Except as required by applicable law or
regulation, no description of or other information relating to the Advisor may
be distributed by the Managing Owner without the prior written consent of the
Advisor, which consent shall not be unreasonably withheld or delayed; provided
that distribution of performance information relating to Series J’s account
shall not require consent of the Advisor.

(b) Road Shows. The Advisor agrees to make representatives of its marketing
department available to participate in “road show” and similar presentations in
connection with the offering of the Series J Interests to the extent reasonably
requested by the Managing Owner, on the following conditions: (i) all expenses
incurred by the Advisor in the course of such participation will be shared
between and among the Advisor, the



--------------------------------------------------------------------------------

Managing Owner and/or the Selling Agent, in such amounts as shall be agreed
among the parties, (ii) the Advisor shall not be obligated to take any action
which might require registration as a broker-dealer or investment adviser under
any applicable federal or state law and (iii) the Advisor shall not be required
to assist in “road show” or similar presentations to the extent that it
reasonably believes that doing so would interfere with its trading, marketing or
other activities.

(c) Advisor Not A Promoter. The parties acknowledge that the Advisor has not
been, either alone or in conjunction with the Selling Agent or its affiliates,
an organizer or promoter of Series J, and it is not intended by the parties that
the Advisor shall have any liability as such.

(d) Filings. The Advisor acknowledges that the Trust may at any time determine
not to file the Registration Statement with the SEC or withdraw the Registration
Statement from the SEC or any other governmental or self-regulatory authority
with which it is filed or otherwise terminate the Registration Statement or the
offering of Interests. Upon any such withdrawal or termination, this Agreement
shall terminate and, except for the payment of expenses as set forth in
subparagraph 4(b) above and in paragraph 2, neither the Managing Owner nor
Series J shall have any obligations to the Advisor with respect to this
Agreement nor shall the Advisor have any obligations to the Managing Owner or
Series J with respect to this Agreement.

(e) Representation Agreement. On or prior to commencement of the offering of
Interests pursuant to the Prospectus, the parties agree to execute a
Representation Agreement relating to the offering of the Series J Interests (the
“Representation Agreement”) substantially in the form of Exhibit C to this
Agreement.

 

  5. Advisor Independence.

(a) Independent Contractor. The Advisor shall for all purposes herein be deemed
to be an independent contractor with respect to Series J, the Managing Owner and
its affiliates and each other commodity trading advisor that may in the future
provide commodity trading advisory services to Series J and the Managing Owner
and its affiliates and shall, unless otherwise expressly authorized, have no
authority to act for or to represent Series J, the Managing Owner and its
affiliates, any other commodity trading advisor or the Selling Agent in any way
or otherwise be deemed to be a general agent, joint venturer or partner of
Series J, the Managing Owner and its affiliates or any other commodity trading
advisor or in any way be responsible for the acts or omissions of Series J, the
Managing Owner and its affiliates or any other commodity trading advisor as long
as it is acting independently of such persons.

(b) Purchase of Interests. Any of the Advisor, its principals and employees may,
in its discretion, purchase Interests in the Trust.

(c) Confidentiality. Series J and the Managing Owner acknowledge that the
Trading Approach of the Advisor is the confidential property of the Advisor.
Nothing in this Agreement shall require the Advisor to disclose the confidential
or proprietary details of its Trading Approach. Series J and the Managing Owner
further agree that they will keep confidential and will not disseminate the
Advisor’s trading advice to Series J, except as, and to the extent that, it may
be determined by Series J to be (i) necessary for the monitoring or conduct of
the business of Series J, including the performance of brokerage services by
Series J’s commodity broker(s), or (ii) expressly required by law or regulation.

 

  6. Commodity Broker.

All Commodities traded for the account of Series J shall be made through such
commodity broker or brokers, or counterparty or counterparties, as Series J
directs or otherwise in accordance with such order execution procedures as are
agreed upon between the Advisor and Series J. Except as set forth below, the
Advisor shall not have any authority or responsibility in selecting or
supervising any floor brokers or counterparties for execution of Commodities
trades of Series J or for negotiating floor brokerage commission rates or other
compensation to be charged therefor. The Advisor shall not be responsible for
determining that any such broker or counterparty used in connection with any
Commodities transactions meets the financial requirements or standards imposed
by Series J’s Trading Policies and Limitations. At the present time, it is
contemplated that Series J will clear all Commodities trades through UBS
Securities LLC or its affiliates, and it is contemplated that Series J will
execute (but not clear) all foreign currency forwards through its facility with
Bank of America, N.A. (and the Advisor will have Bank of America, N.A. enter
into appropriate “give-in” arrangements with UBS Securities LLC or its
affiliates). The Advisor may, however, with the consent of Series J, such
consent not to be unreasonably withheld, execute transactions at such other
firm(s) and upon such terms and conditions as the Advisor and Series J agree if
such firm(s) agree to “give up” all such transactions to UBS Securities LLC for
clearance. To the extent that Series J



--------------------------------------------------------------------------------

determines to utilize a broker or counterparty other than UBS Securities LLC or
its affiliates, Series J will consult with the Advisor prior to directing it to
utilize such broker or counterparty and will not retain the services of such
firm over the reasonable objection of the Advisor.

 

  7. Fees.

In consideration of and in compensation for the performance of the Advisor’s
services under this Agreement, the Advisor shall receive from the Allocated
Assets a monthly management fee (the “Management Fee”) and a quarterly incentive
fee (the “Incentive Fee”) based on the Allocated Assets, as follows:

(a) A Management Fee equal to 1/12% of 2.5% (0.2083333) of Allocated Assets
determined as of the close of business on the last day of each month (an annual
rate of 2.5%). For purposes of determining the Management Fee, any
distributions, redemptions, or reallocation of Series J’s Allocated Assets made
as of the last day of a month shall be added back to Allocated Assets and there
shall be no reduction for (i) any accrued but unpaid Incentive Fees due the
Advisor (under paragraph (b) below) for the quarter in which such fees are being
computed, or (ii) any accrued but unpaid extraordinary expenses (as described in
the Trust’s Declaration Of Trust And Trust Agreement). The Management Fee
determined for any month in which an Advisor manages Series J’s Allocated Assets
for less than a full month shall be pro rated, such proration to be calculated
on the basis of the number of days in the month the Allocated Assets were under
the Advisor’s management as compared to the total number of days in such month,
with such proration to include appropriate adjustments for any funds taken away
from the Advisor’s management during the month for reasons other than
distributions or redemptions.

(b) An Incentive Fee of twenty per cent (20%) (the “Incentive Fee”) of “New High
Net Trading Profits” (as hereinafter defined) generated on the Allocated Assets,
including realized and unrealized gains and losses thereon, as of the close of
business on the last day of each calendar quarter (the “Incentive Measurement
Date”).

New High Net Trading Profits (for purposes of calculating the Advisor’s
Incentive Fee only) will be computed as of the Incentive Measurement Date and
will include such profits (as outlined below) since the immediately preceding
Incentive Measurement Date (or, with respect to the first Incentive Measurement
Date, since commencement of operations of Series J (each an “Incentive
Measurement Period”).

New High Net Trading Profits for any Incentive Measurement Period will be the
net profits, if any, from trading Allocated Assets during such period (including
(i) realized trading profit (loss) plus or minus (ii) the change in unrealized
trading profit (loss) on open positions), and will be calculated after the
determination of (reduction for) the fees charged to Series J for brokerage
commissions, Series J’s transaction fees, costs attributable to Series J or its
trading activities (including without limitation exchange fees and NFA fees),
the Advisor’s Management Fee, the operating expenses for which Series J is
responsible, and any extraordinary expenses (e.g., litigation, costs or damages)
paid during an Incentive Measurement Period which are specifically related to
the Advisor, but before deduction of any Incentive Fees payable during the
Incentive Measurement Period. New High Net Trading Profits will not include
interest earned or credited on Allocated Assets. New High Net Trading Profits
will be generated only to the extent that the Advisor’s cumulative New High Net
Trading Profits exceed the highest level of cumulative New High Net Trading
Profits achieved by the Advisor as of a previous Incentive Measurement Date.
Except as set forth below, net losses from prior quarters (including any
cumulative net loss as of the close of business on December 31, 2007 with
respect to WMT III Series G/J Trading Vehicle, LLC (an aggregated trading
vehicle in which Series J was a member through such date and for which the
Advisor served as the exclusive trading advisor), which the Advisor was required
to recoup under the Advisory Agreement dated November 30, 2005 with the WMT III
Series G/J Trading Vehicle, LLC in order to receive an incentive fee thereunder)
must be recouped before New High Net Trading Profits can again be generated. If
a withdrawal or distribution occurs or if this Agreement is terminated at any
date that is not an Incentive Measurement Date, the date of the withdrawal or
distribution or termination will be treated as if it were an Incentive
Measurement Date, but any Incentive Fee accrued in respect of the withdrawn
assets on such date shall not be paid to the Advisor until the next scheduled
Incentive Measurement Date. New High Net Trading Profits for an Incentive
Measurement Period shall exclude capital contributions to Series J in an
Incentive Measurement Period, distributions or redemptions paid or payable by
Series J during an Incentive Measurement Period, as well as losses, if any,
associated with redemptions, distributions, and reallocations of assets during
the Incentive Measurement Period and prior to the Incentive Measurement Date
(i.e., to the extent that assets are allocated away from the Advisor through
redemptions, distributions or allocations caused by Series J), any loss
carryforward attributable to the Advisor shall be reduced in the same proportion
that the value of the assets allocated away from the Advisor comprises of the
value of the Allocated Assets prior to such allocation away from the Advisor. In
calculating New High Net Trading Profits, Incentive Fees paid for a previous
Incentive Measurement Period will not reduce cumulative New High Net Trading
Profits in subsequent periods.



--------------------------------------------------------------------------------

(c) Timing of Payment. Management Fees and Incentive Fees shall be paid
generally within 15 business days following the end of the period for which they
are payable. The first Incentive Fee which may be due and owing to the Advisor
in respect of any New High Net Trading Profits will be due and owing as of the
end of the first calendar quarter during which the Trading Advisor managed the
Allocated Assets for at least 45 days. If an Incentive Fee shall have been paid
by Series J to the Advisor in respect of any calendar quarter and the Advisor
shall incur subsequent losses on the Allocated Assets, the Advisor shall
nevertheless be entitled to retain amounts previously paid to it in respect of
New High Net Trading Profits.

(d) Fee Data. Series J will provide the Advisor with the data used by Series J
to compute the foregoing fees generally within 15 business days of the end of
the relevant period.

(e) Third Party Payments. Neither the Advisor nor any of its officers,
directors, employees or stockholders shall receive any commissions,
compensation, remuneration or payments whatsoever from any broker with which
Series J carries an account for transactions executed in Series J’s account. The
parties acknowledge that a spouse of any of the foregoing persons may receive
floor brokerage commissions in respect of trades effected pursuant to the
Advisor’s Trading Approach on behalf of Series J, which payment shall not
violate the preceding sentence.

 

  8. Term and Termination.

(a) Term. This Agreement shall commence on the date hereof and, unless sooner
terminated pursuant to paragraph (b), (c), or (d) of this Section 8, shall
continue in effect until the close of business on the last day of the month
ending twelve full months following the commencement of Series J’s trading
activities. Thereafter, unless this Agreement is terminated pursuant to
paragraphs (b), (c), or (d) of this Section 8, this Agreement shall be renewed
automatically on the same terms and conditions set forth herein for successive
additional one-year terms, each of which shall commence on the first day of the
month subsequent to the conclusion of the preceding term. Subject to
Section 8(d) hereof, the automatic renewal(s) set forth in the preceding
sentence hereof shall not be affected by (i) any allocation of the Allocated
Assets away from the Advisor pursuant to this Agreement or (ii) the retention of
Other Advisors following a reallocation or otherwise.

(b) Automatic Termination. This Agreement shall terminate automatically in the
event that Series J is terminated or the Trust is terminated. In addition, this
Agreement shall terminate automatically in the event that the Net Asset Value of
Allocated Assets decline as of the end of any business day by at least 40% from
the Net Asset Value of Allocated Assets (i) as of the beginning of the first day
of this Agreement or (ii) as of the beginning of the first day of any calendar
year, as adjusted on an ongoing basis by (A) any decline(s) in the Allocated
Assets caused by distributions, redemptions, reallocations and withdrawals, and
(B) additions to the Allocated Assets caused by additional allocations.

(c) Optional Termination Right of Series J. This Agreement may be terminated at
any time at the election of Series J in its sole discretion upon at least 30
days’ prior written notice to the Advisor. This Agreement also may be terminated
at the election of Series J upon prior written notice to the Advisor in the
event that: (i) Series J determines in good faith that the Advisor is unable to
use its agreed upon Trading Approach to any material extent, as such Trading
Approach may be refined or modified in the future in accordance with the terms
of this Agreement for the benefit of Series J; (ii) the Advisor’s registration
as a commodity trading advisor under the CE Act or membership as a commodity
trading advisor with the NFA is revoked, suspended, terminated or not renewed;
(iii) Series J determines in good faith that the Advisor has failed to conform,
and after receipt of written notice, continues to fail to conform in any
material respect, to (A) any of Series J’s Trading Limitations and Policies or
(B) the Advisor’s Trading Approach; (iv) there is an unauthorized assignment of
this Agreement by the Advisor; (v) the Advisor dissolves, merges or consolidates
with another entity, sells or transfers a substantial portion of its assets or
its business goodwill, or sells or transfers any portion of its Trading Approach
utilized with respect to the Trading Vehicle, in each instance without the
consent of Series J; (vi) Kenneth G. Tropin is not in control of the Advisor’s
trading activities for Series J; (vii) the Advisor becomes bankrupt (admitted or
decreed) or insolvent; (viii) for any other reason if Series J determines in
good faith that such termination is essential for the protection of Series J
including, without limitation, a good faith determination by Series J that the
Advisor has breached a material obligation to Series J under this Agreement
relating to the trading of the Allocated Assets.

(d) Optional Termination Right of Advisor. The Advisor shall have the right to
terminate this Agreement at any time upon written notice to Series J, in the
event: (i) of the receipt by the Advisor of an opinion of independent counsel
satisfactory to the Advisor and Series J that by reason of the Advisor’s
activities with respect to Series J it is required to register as an investment
adviser under the Investment Advisers Act of 1940 and it is not so registered;
(ii) that the registration of the Managing Owner as a commodity pool operator
under the CE Act or its NFA membership as a commodity pool operator is revoked,
suspended, terminated or not renewed; (iii) that Series J (A)



--------------------------------------------------------------------------------

imposes additional trading limitation(s) pursuant to Section 1 of this Agreement
which the Advisor does not agree to follow in its management of the Allocated
Assets or (B) overrides trading instructions of the Advisor; (iv) the amount of
the Allocated Assets decreases to less than $4 million as the result of
redemptions, distributions, reallocations of Allocated Assets, or deleveraging
initiated by Series J but not trading losses, as of the close of business on any
Friday; (v) Series J elects (pursuant to Section 1 of this Agreement) to have
the Advisor use a different Trading Approach in the Advisor’s management of
Trust assets from that which the Advisor is then using to manage such assets and
the Advisor objects to using such different Trading Approach; (vi) there is an
unauthorized assignment of this Agreement by Series J; (vii) there is a material
breach of this Agreement by Series J or the Managing Owner and after giving
written notice to Series J or the Managing Owner (as the case may be) which
identifies such breach, such material breach has not been cured within ten days
following receipt of such notice by Series J or Managing Owner (as the case may
be); (viii) the Advisor provides Series J with at least 90 days written notice
after the initial term, of the Advisor’s desire and intention to terminate this
Agreement; or (ix) other good cause is shown and the written consent of Series J
is obtained (which shall not be withheld or delayed unreasonably).

(e) Termination Fees. In the event that this Agreement is terminated with
respect to, or by, the Advisor pursuant to this Section 8 or Series J allocates
Series J’s assets to Other Advisors, the Advisor shall be entitled to, and
Series J shall pay, the Management Fee and the Incentive Fee, if any, which
shall be computed (i) with respect to the Management Fee, on a pro rata basis,
based upon the portion of the month for which the Advisor had the Allocated
Assets under management, and (ii) with respect to the Incentive Fee, if any, as
if the effective date of termination was the last day of the then current
calendar quarter. The rights of the Advisor to fees earned through the earlier
to occur of the date of expiration or termination shall survive this Agreement
until satisfied.

(f) Termination and Open Positions. Once terminated, the Advisor shall have no
responsibility for existing positions, including delivery issues, if any, which
may result from such positions.

 

  9. Liquidation of Positions.

The Advisor agrees to liquidate open positions in the amount that Series J
informs the Advisor, in writing via facsimile or other equivalent means, that
Series J considers necessary or advisable to liquidate in order to (i) effect
any termination or reallocation pursuant to Sections 1 or 8, respectively or
(ii) fund its pro rata share of any redemption, distribution or Trust expense.
Series J shall not, however, have authority to instruct the Advisor as to which
specific open positions to liquidate, except as provided in Section 1 hereof.
Series J shall provide the Advisor with such reasonable prior notice of such
liquidation as is practicable under the circumstances and will endeavor to
provide at least one day prior notice.

 

  10. Other Accounts of the Advisor.

(a) Management of Other Accounts and Trading of Proprietary Capital. Subject to
paragraph (c) of this Section 10, the Advisor shall be free to (i) manage and
trade accounts for other investors (including other public and private commodity
pools), and (ii) trade for its own account, and for the accounts of its
partners, shareholders, directors, officers and employees, as applicable, using
the same or other information and Trading Approach utilized in the performance
of services for Series J, so long as in the Advisor’s reasonable judgment the
aggregate amount of capital being managed or traded by the Adviser does not
(i) materially impair the Advisor’s ability to carry out its obligations and
duties to Series J pursuant to this Agreement or (ii) create a reasonable
likelihood of the Advisor having to modify materially its agreed upon Trading
Approach being used for Series J in a manner which might reasonably be expected
to have a material adverse effect on Series J.

(b) Equitable Treatment of Accounts. The Advisor agrees, in its management of
accounts other than the account of Series J, that it will not knowingly or
deliberately favor any other account managed or controlled by it or any of its
principals or affiliates (in whole or in part) over Series J. The preceding
sentence shall not be interpreted to preclude (i) the Advisor from charging
another client fees which differ from the fees to be paid to it hereunder or
(ii) an adjustment by the Advisor in the implementation of any agreed upon
Trading Approach in accordance with the procedures set forth in Section 1 hereof
which is undertaken by the Advisor in good faith in order to accommodate
additional accounts. Notwithstanding the foregoing, the Advisor also shall not
be deemed to be favoring another commodity interest account over Series J’s
account if the Advisor, in accordance with specific instructions of the owner of
such account, shall trade such account at a degree of leverage or in accordance
with trading policies which shall be different from that which would normally be
applied or if the Advisor, in accordance with the Advisor’s money management
principles, shall not trade certain commodity interest contracts for an account
based on the amount of equity in such account. The Advisor, upon reasonable
request and receipt of adequate assurances of confidentiality, shall provide
Series J with an explanation of the differences, if any, in performance between
Series J and any other similar account pursuant to the same Trading Approach for
which the Advisor or any



--------------------------------------------------------------------------------

of its principals or affiliates acts as a commodity trading advisor (in whole or
in part), provided, however, that the Advisor may, in its discretion, withhold
from any such inspection the identity of the client for whom any such account is
maintained.

(c) Inspection of Records. Upon the reasonable request of and upon reasonable
notice from Series J or the Managing Owner, the Advisor shall permit each of
Series J and the Managing Owner to review at the Advisor’s offices during normal
business hours such trading records as it reasonably may request for the purpose
of confirming that Series J has been treated equitably with respect to advice
rendered during the term of this Agreement by the Advisor for other accounts
managed by the Advisor, which the parties acknowledge to mean that Series J and
the Managing Owner may inspect, subject to such restrictions as the Advisor may
reasonably deem necessary or advisable so as to preserve the confidentiality of
proprietary information and the identity of its clients, all trading records of
the Advisor as it reasonably may request during normal business hours. The
Advisor may, in its discretion, withhold from any such report or inspection the
identity of the client for whom any such account is maintained and in any event
Series J and the Managing Owner shall keep all such information obtained by them
from the Advisor confidential unless disclosure thereof legally is required or
has been made public. Such right will terminate one year after the termination
of this Agreement and does not permit access to computer programs, records, or
other information used in determining trading decisions.

 

  11. Speculative Position Limits.

If, at any time during the term of this Agreement, it appears to the Advisor
that it may be required to aggregate Series J’s Commodities positions with the
positions of any other accounts it owns or controls for purposes of applying the
speculative position limits of the CFTC, any exchange, self-regulatory body or
governmental authority, the Advisor promptly will notify Series J if Series J’s
positions under its management are included in an aggregate amount which equals
or exceeds the applicable speculative limit. The Advisor agrees that if its
trading recommendations pursuant to its agreed upon Trading Approach are altered
because of the potential application of speculative position limits, the Advisor
will modify its trading instructions to Series J and its other accounts in a
good faith effort to achieve an equitable treatment of all accounts; to wit, the
Advisor will liquidate Commodities positions and/or limit the taking of new
positions in all accounts it manages, including Series J, as nearly as possible
in proportion to the assets available for trading of the respective accounts
(including “notional” equity) to the extent necessary to comply with applicable
speculative position limits. The Advisor presently believes that its Trading
Approach for the management of Series J’s account, assuming that the allocation
is not more than $165 million, can be implemented for the benefit of Series J
notwithstanding the possibility that, from time to time, speculative position
limits may become applicable.

 

  12. Redemptions, Distributions. Reallocations and Additional Allocations.

(a) Notice. Series J agrees to give the Advisor at least one business day prior
notice of any proposed redemptions, exchanges, distributions, reallocations,
additional allocations or withdrawals affecting the Allocated Assets.

(b) Allocations. Redemptions, exchanges, withdrawals and distributions of Trust
interests shall be charged against the Allocated Assets.

 

  13. Brokerage Confirmations and Reports.

Series J will instruct Series J’s brokers and counterparties to furnish the
Advisor with copies of all trade confirmations, daily equity runs and monthly
trading statements relating to the Allocated Assets. The Advisor will maintain
records and will monitor all open positions relating thereto; provided, however,
that the Advisor shall not be responsible for any errors by Series J’s brokers
or counterparties. The Managing Owner also will furnish the Advisor with a copy
of the form of all reports, including but not limited to, monthly, quarterly and
annual reports, sent to the Limited Owners and copies of all reports filed with
the SEC, the CFTC and the NFA. The Advisor shall, at Series J’s request, make a
good faith effort to provide Series J with copies of all trade confirmations,
daily equity runs, monthly trading reports or other reports sent to the Advisor
by Series J’s commodity broker regarding Series J and in the Advisor’s
possession or control as Series J deems appropriate if Series J cannot obtain
such copies on its own behalf. Upon request, Series J will provide the Advisor
with accurate information with respect to the Allocated Assets.



--------------------------------------------------------------------------------

  14. The Advisor’s Representations and Warranties.

The Advisor represents and warrants that:

(a) it has full capacity and authority to enter into this Agreement and to
provide the services required of it hereunder;

(b) it will not by entering into this Agreement and by acting as a commodity
trading advisor to Series J (i) be required to take any action contrary to its
incorporating or other formation documents or, to the best of its knowledge, any
applicable statute, law or regulation of any jurisdiction or (ii) breach or
cause to be breached, to the best of its knowledge, any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound which, in the case of (i) or (ii), would materially limit or materially
adversely affect its ability to perform its duties under this Agreement;

(c) it is duly registered as a commodity trading advisor under the CE Act and is
a member of the NFA as a commodity trading advisor and it will maintain and
renew such registration and membership during the term of this Agreement;

(d) a copy of its most recent Commodity Trading Advisor Disclosure Document as
required by Part 4 of the CFTC’s regulations has been provided to Series J in
the form of Exhibit D hereto (and Series J acknowledges receipt of such
Disclosure Document) and, except as disclosed in such Disclosure Document, all
information in such Disclosure Document (including, but not limited to,
background, performance, trading methods and trading systems) is true, complete
and accurate in all material respects and is in conformity in all material
respects with the provisions of the CE Act, including the rules and regulations
thereunder, as well as all rules and regulations of the National Futures
Association;

(e) assuming that the Allocated Assets equal not more than $165 million as of
the commencement of trading, the amount of such assets should not, in the
reasonable judgment of the Advisor, result in the Advisor being required to
manage funds in an amount which will exceed the Advisor’s capacity; and

(f) neither the Advisor nor its stockholders, directors, officers, employees,
agents, principals, affiliates nor any of its or their respective successors or
assigns: (i) shall knowingly use or distribute for any purpose whatsoever any
list containing the names and/or residence addresses of, and/or other
information about, the Limited Owners of the Trust nor (ii) shall solicit any
person it or they know is a Limited Owner of the Trust for the purpose of
soliciting commodity business from such Limited Owner, unless such Limited Owner
shall have first contacted the Advisor or is already a client of the Advisor or
a prospective client with which the Advisor has commenced discussions or is
introduced to or referred to the Advisor by an unaffiliated agent other than in
violation of clause (i).

The within representations and warranties shall be continuing during the term of
this Agreement, and if at any time any event has occurred which would make or
tend to make any of the foregoing not true in any material respect with respect
to the Advisor, the Advisor promptly will notify the Trust in writing thereof.

 

  15. The Managing Owner’s and Trust’s Representations and Warranties.

Each of the Managing Owner and Series J represents and warrants only as to
itself (and, provided, further, that only the Managing Owner is making the
representations and warranties in Sections 15(c) and 15(e)(ii), and only Series
J is making the representation and warranties in Section 15(e)(i)):

(a) each has the full capacity and authority to enter into this Agreement and to
perform its obligations hereunder;

(b) it will not (i) be required to take any action contrary to its incorporating
or other formation documents or any applicable statute, law or regulation of any
jurisdiction or (ii) breach or cause to be breached (A) any undertaking,
agreement, contract, statute, rule or regulation to which it is a party or by
which it is bound or (B) any order of any court or governmental or regulatory
agency having jurisdiction over it, which in the case of (i) or (ii) would
materially limit or materially adversely affect the performance of its duties
under this Agreement;

(c) it is registered as a commodity pool operator under the CE Act and is a
commodity pool operator member of the NFA, and it will maintain and renew such
registration and membership during the term of this Agreement;



--------------------------------------------------------------------------------

(d) this Agreement has been duly and validly authorized, executed and delivered
and is a valid and binding agreement, enforceable against each of them, in
accordance with its terms; and

(e) on the date hereof, it is, and during the term of this Agreement, it will be
(i) in the case of Series J, in good standing under the laws of the State of
Delaware, and in good standing and qualified to do business in each jurisdiction
in which the nature and conduct of its business requires such qualification and
where the failure to be so qualified would materially adversely affect its
ability to perform its obligations under this Agreement, and (ii) in the case of
the Managing Owner, a duly formed and validly existing corporation, in good
standing under the laws of the State of Delaware, and in good standing and
qualified to do business in each jurisdiction in which the nature and conduct of
its business requires such qualification and where the failure to be so
qualified would materially adversely affect its ability to perform its
obligations under this Agreement.

The within representations and warranties shall be continuing during the tern of
this Agreement, and if at any time any event has occurred which would make or
tend to make any of the foregoing not true in any material respect, Series J in
the case of its representations and warranties, and the Managing Owner in the
case of its representations and warranties, promptly will notify the Advisor in
writing.

 

  16. Assignment.

This Agreement may not be assigned by any of the parties hereto without the
express prior written consent of the other parties hereto, except that the
Advisor need not obtain the consent of any Other Advisor.

 

  17. Successors.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and the successors and permitted assignees of each of them, and no other
person (except as otherwise provided herein) shall have any right or obligation
under this Agreement. The terms “successors” and “assignees” shall not include
any purchasers, as such, of Interests.

 

  18. Amendment or Modification or Waiver.

(a) Changes to Agreement. This Agreement may not be amended or modified, nor may
any of its provisions be waived, except upon the prior written consent of the
parties hereto, except that an amendment to, a modification of or a waiver of
any provision of the Agreement as to the Advisor need not be consented to by any
Other Advisor.

(b) No Waiver. No failure or delay on the part of any party hereto in exercising
any right, power or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or remedy preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy. Any waiver granted hereunder must be in writing and shall be valid
only in the specific instance in which given.

 

  19. Notices.

Except as otherwise provided herein, all notices required to be delivered under
this Agreement shall be effective only if in writing and shall be deemed given
by the party required to provide notice when received by the party to whom
notice is required to be given and shall be delivered personally or by
registered mail, postage prepaid, return receipt requested or by facsimile, as
follows (or to such other address as the party entitled to notice shall
hereafter designate by written notice to the other parties):

If to the Managing Owner or Series J:

Preferred Investment Solutions Corp.

900 King Street, Suite 100

Rye Brook, New York 10573

Attention: General Counsel

Facsimile: (914) 307-4045



--------------------------------------------------------------------------------

with a copy to:

Fred M. Santo, Esq.

Katten Muchin Rosenman llp

575 Madison Avenue

New York, New York 10022

Facsimile: (212) 940-8563

If to the Advisor:

Graham Capital Management, L.P.

40 Highland Avenue

Rowayton, CT 06853

Attention: Isaac Finkle

Facsimile: (203) 899-3500

With a copy to:

Graham Capital Management, L.P.

40 Highland Avenue

Rowayton, CT 06853

Attention: Paul Sedlack

Facsimile: (203) 899-3500

 

  20. Governing Law.

Each party agrees that this Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to the conflict
of laws principles thereof.

 

  21. Survival.

The provisions of this Agreement shall survive the termination of this Agreement
with respect to any matter arising while this Agreement was in effect.

 

  22. Promotional Literature.

Each party agrees that prior to using any promotional literature in which
reference to the other parties hereto is made, it shall furnish in advance a
copy of such information to the other parties and will not make use of any
promotional literature containing references to such other parties to which such
other parties object, except as otherwise required by law or regulation.

 

  23. No Liability of Limited Owners.

This Agreement has been made and executed by and on behalf of Series J, and the
obligations of Series J and/or the Managing Owner set forth herein are not
binding upon any of the Limited Owners individually, but rather, are binding
only upon the assets and property of Series J and, to the extent provided
herein, upon the assets and property of the Managing Owner.

 

  24. Headings.

Headings to sections herein are for the convenience of the parties only and are
not intended to be or to affect the meaning or interpretation of this Agreement.

 

  25. Complete Agreement.

Except as otherwise provided herein, this Agreement and the Representation
Agreement constitute the entire agreement between the parties with respect to
the matters referred to herein, and no other agreement, verbal or otherwise,
shall be binding upon the parties hereto.



--------------------------------------------------------------------------------

  26. Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which, when taken together, shall constitute
one original instrument.

 

  27. Arbitration, Remedies.

Each party hereto agrees that any dispute relating to the subject matter of this
Agreement shall be settled and determined by arbitration in the City of New York
pursuant to the rules of the NFA or, if the NFA should refuse to accept the
matter, the American Arbitration Association.

[Remainder of the page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.

 

WORLD MONITOR TRUST III-SERIES J By:   PREFERRED INVESTMENT SOLUTIONS CORP., its
sole Managing Owner By:  

/s/ Esther E. Goodman

Name:   Esther E. Goodman Title:   Senior Executive Vice President and Chief
Operating Officer PREFERRED INVESTMENT SOLUTIONS CORP. By:  

/s/ Esther E. Goodman

Name:   Esther E. Goodman Title:   Senior Executive Vice President and Chief
Operating Officer GRAHAM CAPITAL MANAGEMENT, L.P. By:  

/s/ Paul Sedlack

Name:   Paul Sedlack Title:   Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

TRUST TRADING APPROACH

GLOBAL DIVERSIFIED PROGRAM AT 150% LEVERAGE

The Advisor will make its trading decisions for Series J according to its Global
Diversified Program at 150% Leverage as described in Exhibit D as amended from
time to time and will trade the Allocated Assets at a trading level of 1.5 times
the Allocated Assets.



--------------------------------------------------------------------------------

EXHIBIT B

TRADING LIMITATIONS AND POLICIES

The following limitations and policies are applicable to assets representing the
Allocated Assets as a whole and at the outset to the Advisor individually; since
the Advisor initially will manage 100% of Series J’s Allocated Assets, such
application of the limitations and policies is identical initially for Series J
and the Advisor. The Advisor sometimes may be prohibited from taking positions
for the Allocated Assets, which it would otherwise acquire due to the need to
comply with these limitations and policies. Series J or the Managing Owner will
monitor compliance with the trading limitations and policies set forth below,
and Series J may impose additional restrictions (through modification of such
limitations and policies) upon the trading activities of the Advisor as it, in
good faith, deems appropriate in the best interests of Series J, subject to the
terms of the Advisory Agreement.

Series J will not approve a material change in the following trading limitations
and policies without obtaining the prior written approval of Limited Owners
owning more than 50% of the Series G Interests. Series J may, however, impose
additional trading limitations on the trading activities of Series J without
obtaining such approval if Series J or the Managing Owner determines such
additional limitations to be necessary in the best interests of the Limited
Owners.

Trading Limitations

Series J will not: (i) engage in pyramiding its commodities positions (i.e., the
use of unrealized profits on existing positions to provide margin for the
acquisition of additional positions in the same or a related commodity provided,
however, unrealized profits may be considered in determining the current
Allocated Assets) but may take into account open trading equity on existing
positions in determining generally whether to acquire additional commodities
positions; (ii) borrow or loan money (except with respect to the initiation or
maintenance of commodities positions or obtaining lines of credit for the
trading of forward currency contracts; provided, however, that Series J is
prohibited from incurring any indebtedness on a non-recourse basis);
(iii) permit rebates to be received by Series J or its affiliates or permit
Series J or any affiliate to engage in any reciprocal business arrangements
which would circumvent the foregoing prohibition; (iv) permit the Advisor to
share in any portion of the commodity brokerage fees paid by Series J;
(v) commingle its assets, except as permitted by law; or (vi) permit the
churning of its commodity accounts.

Series J will conform in all respects to the rules, regulations and guidelines
of the markets on which its trades are executed.

Trading Policies

Subject to the foregoing limitations, the Advisor has agreed to abide by the
trading policies of Series J, which currently are as follows:

(1) Allocated Assets will generally be invested in contracts which are traded in
sufficient volume which, at the time such trades are initiated, are reasonably
expected to permit entering and liquidating positions.

(2) Stop or limit orders may, in the Advisor’s discretion, be given with respect
to initiating or liquidating positions in order to attempt to limit losses or
secure profits. If stop or limit orders are used, no assurance can be given,
however, that the clearing broker will be able to liquidate a position at a
specified stop or limit order price, due to either the volatility of the market
or the inability to trade because of market limitations.

(3) Series J generally will not initiate an open position in a futures contract
(other than a cash settlement contract) during any delivery month in that
contract, except when required by exchange rules, law or exigent market
circumstances. This policy does not apply to forward and cash market
transactions.

(4) Series J may occasionally make or accept delivery of a commodity including,
without limitation, currencies. Series J also may engage in EFP transactions
involving currencies and metals and other commodities.

(5) Series J may, from time to time, employ trading techniques such as spreads,
straddles and conversions.

(6) Series J will not initiate open futures or option positions which would
result in net long or short positions requiring as margin or premium for
outstanding positions in excess of 15% of the Allocated Assets for any one

 

B-1



--------------------------------------------------------------------------------

commodity or in excess of 662/3% of the Allocated Assets for all commodities
combined. Under certain market conditions, such as an inability to liquidate
open commodities positions because of daily price fluctuations, Series J may be
required to commit Allocated Assets as margin in excess of the foregoing limits,
and in such case Series J will cause the Advisor to reduce its open futures and
option positions to comply to these limits before initiating new commodities
positions.

(7) To the extent Series J engages in transactions in forward currency contracts
other than with or through UBS Securities LLC or its affiliates, Series J will
only engage in such transactions with or through a bank or financial institution
which as of the end of its last fiscal year had an aggregate balance in its
capital, surplus and related accounts of at least $100 million, as shown by its
published financial statements for such year and through other broker-dealer
firms with an aggregate balance in its capital, surplus and related accounts of
at least $50 million.



--------------------------------------------------------------------------------

EXHIBIT C

REPRESENTATION AGREEMENT CONCERNING THE

REGISTRATION STATEMENT AND THE PROSPECTUS

REPRESENTATION AGREEMENT (“Agreement”) dated as of the 15th day of November,
2007, by and among WORLD MONITOR TRUST III – SERIES J (“Series J”), a separate
series of World Monitor Trust III, a Delaware statutory trust organized under
Chapter 38 of Title 12 of the Delaware Code (the “Trust”), KENMAR SECURITIES
INC., a Delaware corporation (the “Selling Agent”), PREFERRED INVESTMENT
SOLUTIONS CORP., a Delaware corporation (the “Managing Owner”), and GRAHAM
CAPITAL MANAGEMENT, L.P., a Delaware limited partnership (the “Advisor”).

W I T N E S S E T H:

WHEREAS, the Trust is making an initial public offering (the “Offering”) of
units of beneficial interest in the Trust (the “Interests”) issuable in multiple
series of Interests (the “Series”), each separately managed by a different
professional commodity trading advisor through the Selling Agent, an affiliate
of the Managing Owner, and in connection therewith, the Trust has filed with the
U.S. Securities and Exchange Commission (the “SEC”), pursuant to the U.S.
Securities Act of 1933, as amended (the “1933 Act”), a registration statement on
Form S-1 to register the Interests, including the Series J Interests, and as a
part thereof a prospectus (which registration statement, together with all
amendments thereto, shall be referred to herein as the “Registration Statement”
and which prospectus in final form, together with all amendments and supplements
thereto, shall be referred to herein as the “Prospectus”); and

WHEREAS, Series J and the Managing Owner entered into an agreement with the
Advisor, dated as of November 15, 2007 (the “Advisory Agreement”), pursuant to
which the Advisor has agreed to act as a commodity trading advisor to Series J;
and

WHEREAS, the parties hereto wish to set forth their duties and obligations to
each other with respect to the Registration Statement as of its effective date
and the Prospectus as of the date(s) on which subscribers’ funds are transferred
to the trust estate represented by Series J Interests (“Closing Dates(s)”).

NOW, THEREFORE, the parties agree as follows:

1. Representations and Warranties of the Advisor. The Advisor hereby represents
and warrants to the Selling Agent, Series J, the Trust and the Managing Owner
that:

a. All information and data made available by the Advisor to the Trust and the
Managing Owner for purposes of preparing the Registration Statement, as of its
effective date and the Prospectus as of the Closing Date to (i) the Advisor and
its affiliates, and the controlling persons, shareholders, directors, officers
and employees of any of the foregoing, (ii) the Advisor’s Trading Approach (as
defined in the Advisory Agreement) and (iii) the actual past performance of
discretionary accounts directed by the Advisor or any principal thereof,
including the notes to the tables reflecting such actual past performance
(hereinafter referred to as the Advisor’s “Past Performance History”) are
complete and accurate in all material respects, and do not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein (with respect to the
Prospectus, in light of the circumstances in which they were made) not
misleading. The Advisor also represents and warrants as to the accuracy and
completeness in all material respects of the underlying data made available by
the Advisor to the Trust and the Managing Owner for purposes of preparing the
pro forma performance tables. Except as specifically stated herein, it is
understood that no representation or warranty is being made with respect to the
calculations used to create the pro forma performance table or notes thereto.
The term “principal” in this Agreement shall have the same meaning as that term
in Commodity Futures Trading Commission (the “CFTC”) Regulation § 4.10(e) under
the Commodity Exchange Act, as amended (the “CE Act”).



--------------------------------------------------------------------------------

b. The Advisor will not distribute the Registration Statement, the Prospectus
and/or the selling materials related thereto, except as may be requested by the
Managing Owner in connection with “road show” presentations or otherwise.

c. This Agreement and the Advisory Agreement have been duly and validly
authorized, executed and delivered on behalf of the Advisor and each is a valid
and binding agreement enforceable in accordance with its terms. The performance
of the Advisor’s obligations under this Agreement and the consummation of the
transactions set forth in this Agreement, in the Advisory Agreement and in the
Registration Statement as of its effective date and Prospectus as of the Closing
Date are not contrary to the provisions of the Advisor’s formation documents, or
to the best of its knowledge, any applicable statute, law or regulation of any
jurisdiction, and will not result in any violation, breach or default under any
term or provision of any undertaking, contract, agreement or order to which the
Advisor is a party or by which the Advisor is bound.



--------------------------------------------------------------------------------

d. The Advisor has all governmental and regulatory licenses, registrations and
approvals required by law as may be necessary to perform its obligations under
the Advisory Agreement and this Agreement and to act as described in the
Registration Statement as of its effective date and the Prospectus as of the
Closing Date including, without limitation, registration as a commodity trading
advisor under the CE Act and membership as a commodity trading advisor with the
National Futures Association (the “NFA”), and it will maintain and renew any
required licenses, registrations, approvals or memberships during the term of
the Advisory Agreement.

e. On the date hereof, the Advisor is, and at all times during the term of this
Agreement will be, a limited partnership duly formed and validly existing and in
good standing under the laws of its jurisdiction of formation and in good
standing and qualified to do business in each jurisdiction in which the nature
or conduct of its business requires such qualifications and the failure to be so
qualified would materially adversely affect the Advisor’s ability to perform its
obligations hereunder or under the Advisory Agreement. The Advisor has full
capacity and authority to conduct its business and to perform its obligations
under this Agreement and to act as described in the Registration Statement as of
its effective date and the Prospectus as of the Closing Date.

f. Subject to adequate assurances of confidentiality, and as requested of the
Managing Owner, the Advisor has supplied to or made available for review by the
Managing Owner and the Selling Agent (and if requested by the Managing Owner and
the Selling Agent to its designated auditor) all documents, statements,
agreements and workpapers requested by them relating to all accounts covered by
the Advisor’s past performance history in the Registration Statement as of its
effective date and the Prospectus as of the Closing Date which are in the
Advisor’s possession or to which it has access; provided, however, that the
Advisor may, in its sole discretion withhold from any such inspection the
identity of the clients for whom any such accounts are maintained.

g. Without limiting the generality of paragraph a. of this Section 1, neither
the Advisor nor any of its principals has managed, controlled or directed, on an
overall discretionary basis, the trading for any commodity account which is
required by CFTC regulations and the rules and regulations under the 1933 Act to
be disclosed in the Registration Statement as of its effective date and the
Prospectus as of the Closing Date which has not been provided by the Advisor to
the Trust and the Managing Owner for inclusion in the Registration Statement as
of its effective date and in the Prospectus as of the Closing Date as required.



--------------------------------------------------------------------------------

h. As of the date hereof, there has been no material adverse change in the
Advisor’s past performance history provided by the Advisor to the Trust and the
Managing Owner for inclusion in the Registration Statement or in the Prospectus
under the caption “GRAHAM CAPITAL MANAGEMENT, L.P.” which has not been
communicated in writing to and received by the Managing Owner and the Selling
Agent or their counsel.

i. Except for subsequent performance, as to which no representation is made,
since the date of the Advisory Agreement, (i) there has not been any material
adverse change in the condition, financial or otherwise, of the Advisor or in
the earnings, affairs or business prospects of the Advisor, whether or not
arising in the ordinary course of business, and (ii) there have not been any
material transactions entered into by the Advisor other than those in the
ordinary course of its business.

j. Except as disclosed in the Registration Statement and in the Prospectus,
there is no pending, or to the best of its knowledge, threatened or contemplated
action, suit or proceeding before or by any court, governmental, administrative
or self-regulatory body or arbitration panel to which the Advisor or its
principals is a party, or to which any of the assets of the Advisor is subject
which reasonably might be expected to result in any material adverse change in
the condition (financial or otherwise), business or prospects of the Advisor or
which reasonably might be expected to materially adversely affect any of the
material assets of the Advisor or which reasonably might be expected to
(A) impair materially the Advisor’s ability to discharge its obligations to
Series J or (B) result in a matter which would require disclosure in the
Registration Statement and/or Prospectus; furthermore the Advisor has not
received any notice of an investigation by (i) the NFA regarding non-compliance
with its rules or the CE Act, (ii) the CFTC regarding non-compliance with the CE
Act, or the rules and regulations thereunder or (iii) any exchange regarding
non-compliance with the rules of such exchange which investigation reasonably
might be expected to materially impair the Advisor’s ability to discharge its
obligations under this Agreement or the Advisory Agreement.

2. Covenants of the Advisor. If, at any time during the term of the Advisory
Agreement, the Advisor discovers any fact, omission or event, or that a change
of circumstances has occurred, which would make the Advisor’s representations
and warranties in Section 1 of this Agreement inaccurate or incomplete in any
material respect, or which might reasonably be expected to render the
Registration Statement or Prospectus, with respect to



--------------------------------------------------------------------------------

(i) the Advisor or its principals, (ii) the Advisor’s Trading Approach or
(iii) the Advisor’s past performance history, untrue or misleading in any
material respect, the Advisor will provide prompt written notification to Series
J, the Trust, the Managing Owner and the Selling Agent of any such fact,
omission, event or change of circumstance, and the facts related thereto, and it
is agreed that the failure to provide such notification or the failure to
continue to be in compliance with the foregoing representations and warranties
during the term of the Advisory Agreement as soon as possible following such
notification shall be cause for Series J to terminate the Advisory Agreement
with the Advisor on prior written notice to the Advisor. The Advisor also agrees
that, during the term of the Advisory Agreement, from and after the Effective
Date of the Registration Statement and for so long as Interests in the Trust are
being offered, whether during the Initial Offering Period or during any
Continuous Offering Period (as those terms are described in the Prospectus), it
will provide the Selling Agent, the Trust and the Managing Owner with updated
month-end information relating to the Advisor’s past performance history, as
required to be disclosed in the performance tables relating to the performance
of the Advisor in the Prospectus under the caption “GRAHAM CAPITAL MANAGEMENT,
L.P.” beyond the periods disclosed therein. The Advisor shall use its best
efforts to provide such information within a reasonable period of time after the
end of the month to which such updated information relates and the information
is available to it.

3. Modification of Registration Statement or Prospectus. If any event or
circumstance occurs as a result of which it becomes necessary, in the judgment
of the Managing Owner and the Selling Agent, to amend the Registration Statement
in order to make the Registration Statement not materially misleading or to
amend or to supplement the Prospectus in order to make the Prospectus not
materially misleading in light of the circumstances existing at the time it is
delivered to a subscriber, or if it is otherwise necessary in order to permit
the Trust to continue to offer its Interests subsequent to the Initial Offering
Period subject to the limitations set forth in the Advisory Agreement, the
Advisor will furnish such information with respect to itself and its principals,
as well as its Trading Approach and past performance history as the Managing
Owner or the Selling Agent may reasonably request, and will cooperate to the
extent reasonably necessary in the preparation of any required amendments or
supplements to the Registration Statement and/or the Prospectus.

4. Advisor’s Closing Obligations. On or prior to the Closing Date with respect
to the offering of Series J Interests (the “Initial Closing Date”), and
thereafter, only if requested, on or prior to each closing date during the
continuous offering of Series J Interests (each a “Subsequent Closing Date”),
the Advisor shall deliver or cause to be delivered, at the expense of the
Advisor, to the Selling Agent, Series J, the Trust and the Managing Owner, the
reports, certificates and documents described below addressed to them and,
except as may be



--------------------------------------------------------------------------------

set forth below, dated the Initial Closing Date or the Subsequent Closing Date,
as appropriate. Unless the context otherwise requires, the Initial Closing Date
and each Subsequent Closing Date shall each be referred to as a “Closing Date.”

a. A report from the Advisor which shall present, for the period from the date
after the last day covered by the Advisor’s past performance history as set
forth under “GRAHAM CAPITAL MANAGEMENT, L.P.” in the Prospectus to the latest
practicable month-end before the Closing Date, figures which shall show the
actual past performance of the Advisor (or, if such actual past performance
information is unavailable, then the estimated past performance) for such
period, and which shall certify that, to the best of the Advisor’s knowledge,
such figures are complete and accurate in all material respects.

b. A certificate of the Advisor in the form proposed prior to the Closing Date
by counsel to the Selling Agent, the Trust and the Managing Owner, with such
changes in such form as are proposed by the Advisor or its counsel and as are
acceptable to the Selling Agent, the Trust and the Managing Owner and their
counsel so as to make such form mutually acceptable to the Selling Agent, the
Trust, the Managing Owner, the Advisor and their respective counsel, to the
effect that:

(i) The representations and warranties of the Advisor in Section 1 of this
Agreement are true and correct in all material respects on the date of the
certificate as though made on such date.

(ii) Nothing has come to the Advisor’s attention which would cause the Advisor
to believe that, at any time from the time the Registration Statement initially
became effective to the Closing Date, the Registration Statement, as amended
from time to time, or the Prospectus, as amended or supplemented from time to
time, with respect to the Advisor, or its affiliates, and controlling persons,
shareholders, directors, officers or employees of any of the foregoing, or with
respect to the Advisor’s Trading Approach or past performance history, contained
an untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary to make the statements therein (with
respect to the Prospectus, in light of the circumstances in which they were
made) not misleading.



--------------------------------------------------------------------------------

(iii) The Advisor has performed all covenants and agreements herein contained to
be performed on its part at or prior to the Closing Date.

c. A certificate of the Advisor (together with such supporting documents as are
set forth in such certificate), in the form proposed prior to the Closing Date
by counsel to the Selling Agent, Trust, the Trust and the Managing Owner, with
such changes in such form as are proposed by the Advisor or its counsel and are
acceptable to the Selling Agent, Trust, the Trust and the Managing Owner and
their counsel so as to make such form mutually acceptable to the Selling Agent,
Series J, the Trust, the Managing Owner, the Advisor and their respective
counsel, with respect to, (i) the continued effectiveness of the organizational
documents of the Advisor, (ii) the continued effectiveness of the Advisor’s
registration as a commodity trading advisor under the CE Act and membership as a
commodity trading advisor with the NFA and (iii) the incumbency and genuine
signature of the President and Secretary of the Advisor.

d. A certificate from the state of formation of the Advisor, to be dated at, on
or around the Closing Date, as to its formation and good standing.

5. Advisor Acknowledgements. The Advisor acknowledges that: (i) it may be a
condition to each closing under the Selling Agreement that the Selling Agent
shall have received, at no cost to the Advisor, letter(s) from certified public
accountants or other reputable professionals selected by the Selling Agent with
respect to the past performance history of the Advisor as set forth in the
Selling Agreement and (ii) the Trust may at any time withdraw the Registration
Statement from the SEC or otherwise terminate the Registration Statement or the
offering of Interests, and upon any such withdrawal or termination or if the
“minimum” number of Interests, as described in the Prospectus, is not sold, this
Agreement shall terminate and none of the parties hereto shall have any
obligation to any other party pursuant to this Agreement, except pursuant to
Section 10 of this Agreement to the extent that such section is applicable.

6. Warranties of Series J and the Managing Owner. The Managing Owner hereby only
represents and warrants as to itself and the Trust (as applicable), and Series J
hereby only represents and warrants as to itself, to the Advisor that:

a. On the date hereof, (i) the Trust is, and at all times during the term of
this Agreement and the Advisory Agreement will be, a duly formed and validly
existing statutory trust in good standing under the laws of the State of
Delaware, and is, and at all times during the term of this Agreement



--------------------------------------------------------------------------------

and the Advisory Agreement will be, in good standing and qualified to do
business in each jurisdiction in which the nature or conduct of its business
requires such qualifications and in which the failure to be so qualified
materially adversely would affect its ability to perform its obligations under
this Agreement and to operate as described in the Prospectus, and (ii) the
Managing Owner is, and at all times during the term of this Agreement and the
Advisory Agreement will be, a duly formed and validly existing corporation in
good standing under the laws of the State of Delaware and is, and at all times
during the term of this Agreement and the Advisory Agreement will be, in good
standing and qualified to do business as a foreign corporation in each other
jurisdiction in which the nature or conduct of its business requires such
qualifications and in which the failure to be so qualified materially adversely
would affect its ability to act as Managing Owner of the Trust and to perform
its obligations hereunder and under the Advisory Agreement, and each has full
capacity and authority to conduct its business and to perform its obligations
under this Agreement and the Advisory Agreement and to act as described in the
Registration Statement as of its effective date and the Prospectus as of the
Closing Date.

b. Each of this Agreement and the Advisory Agreement has been duly and validly
authorized, executed and delivered on behalf of Series J, the Trust and the
Managing Owner, is a valid and binding agreement of Series J, the Trust and the
Managing Owner and is enforceable in accordance with its terms. The performance
of Series J’s and the Managing Owner’s obligations under this Agreement and
under the Advisory Agreement, and the consummation of the transactions set forth
in this Agreement and the Advisory Agreement, and in the Registration Statement
as of its effective date and Prospectus as of the Closing Date are not contrary
to the provisions of the Trust’s Declaration of Trust and Trust Agreement, as it
may be amended from time to time (the “Trust Agreement”), or Certificate of
Trust, or the Managing Owner’s Articles of Incorporation or By-Laws,
respectively, any applicable statute, law or regulation of any jurisdiction and
will not result in any violation, breach or default under any term or provision
of any undertaking, contract, agreement or order, to which Series J, the Trust
or the Managing Owner is a party or by which Series J, the Trust or the Managing
Owner is bound.

c. Each of Series J, Trust and the Managing Owner (as the case may be) has
obtained all required governmental and regulatory licenses, registrations and
approvals required by law as may be necessary to perform their obligations under
this Agreement and under the Advisory Agreement



--------------------------------------------------------------------------------

and to act as described in the Registration Statement as of its effective date
and in the Prospectus as of the Closing Date (including, without limitation, the
Managing Owner’s registration as a commodity pool operator under the CE Act and
membership as a commodity pool operator with the NFA) and will maintain and
renew any required licenses, registrations, approvals and memberships required
during the term of this Agreement and the Advisory Agreement.

d. Series J is not required to be registered as an investment company under the
United States Investment Company Act of 1940, as amended (the “Investment
Company Act”).

e. All authorizations, consents or orders of any court or of any federal, state
or other governmental or regulatory agency or body required for the valid
authorization, issuance, offer and sale of the Interests have been obtained, and
no order preventing or suspending the use of the Prospectus with respect to the
Interests has been issued by the SEC, the CFTC or the NFA. The Registration
Statement as of its effective date and the Prospectus as of the Closing Date
contain all statements which are required to be made therein, conform in all
material respects with the requirements of the 1933 Act and the CE Act, and the
rules and regulations of the SEC and the CFTC, respectively, thereunder, and
with the rules of the NFA and do not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein (with respect to the Prospectus, in light of the
circumstances in which they are made) not misleading; and at all times
subsequent hereto up to and including the date of termination of the Initial
Offering Period and any Subsequent Offering Period, the Registration Statement
as of its effective date and the Prospectus as of the Closing Date will contain
all statements required to be made therein and will conform in all material
respects with the requirements of the 1933 Act and the CE Act, and the rules and
regulations of the SEC and the CFTC, respectively, thereunder, and with the
rules of the NFA and will not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein (with respect to the
Prospectus, in light of the circumstances in which they are made) not
misleading; provided, however, that this representation and warranty shall not
apply to any statements or omissions made in reliance upon and in conformity
with information furnished to the Managing Owner, the Trust or to the Selling
Agent by or on behalf of the Advisor for the express purpose of inclusion in the
Registration Statement or the Prospectus, including without limitation
references to the Advisor and its affiliates, and controlling persons,
shareholders, directors, officers and employees, as well as to the Advisor’s
Trading Approach and past performance history provided such references have been
approved.



--------------------------------------------------------------------------------

f. The Registration Statement as of its effective date and the Prospectus as of
the Closing Date have been delivered to the Advisor.

g. There is no pending, or to its knowledge, threatened or contemplated action,
suit or proceeding before any court or arbitration panel or before or by any
governmental, administrative or self-regulatory body to which Series J, the
Trust, or the Managing Owner or the principals of either is a party, or to which
any of the assets of any of the foregoing persons is subject, which might
reasonably be expected to result in any material adverse change in their
condition (financial or otherwise), business or prospects or reasonably might be
expected to affect adversely in any material respect any of their assets or
which reasonably might be expected to materially impair their ability to
discharge their obligations under this Agreement or under the Advisory
Agreement; and neither Series J, the Trust nor the Managing Owner has received
any notice of an investigation by (i) the NFA regarding non-compliance with NFA
rules or the CE Act, (ii) the CFTC regarding non-compliance with the CE Act or
the rules and regulations thereunder, or (iii) any exchange regarding
non-compliance with the rules of such exchange which investigation reasonably
might be expected to materially impair the ability of each of Series J and the
Managing Owner to discharge its obligations under this Agreement or under the
Advisory Agreement.

7. Covenants of the Managing Owner and Series J. If, at any time during the term
of the Advisory Agreement, the Managing Owner or Series J discovers any fact,
omission or event or that a change of circumstance has occurred which would make
its representations and warranties in Section 6 of this Agreement inaccurate or
incomplete in any material respect, Series J or the Managing Owner (as the case
may be), as appropriate, promptly will provide written notification to the
Advisor of such fact, omission, event or change of circumstance and the facts
related thereto. The Managing Owner shall provide the Advisor with a copy of
each amendment to the Registration Statement and amendment or supplement to the
Prospectus, and no amendment to the Registration Statement or amendment or
supplement to the Prospectus which contains any statement or information
regarding the Advisor will be filed or used unless the Advisor has received
reasonable prior notice and a copy thereof and has consented in writing to such
statement or information being filed and used.



--------------------------------------------------------------------------------

8. Series J’s and Managing Owner’s Closing Obligations. On or prior to the
Initial Closing Date, and thereafter on or prior to each Subsequent Closing
Date, if Series J and the Managing Owner have requested that the Advisor provide
certificates and documents pursuant to Section 4 of this Agreement, Series J and
the Managing Owner shall deliver or cause to be delivered to the Advisor, the
certificates and documents described below addressed to the Advisor and, except
as may be set forth below, dated each such Closing Date:

a. Certificates of Series J and the Managing Owner in the form proposed prior to
the Closing Date by counsel to Series J and the Managing Owner with such changes
in such form as are proposed by the Advisor or its counsel and are acceptable to
Series J, the Managing Owner and their counsel so as to make such form mutually
acceptable to Series J, the Managing Owner, the Advisor and their respective
counsel, to the effect that:

(i) Its representations and warranties in Section 6 of this Agreement are true
and correct in all material respects on the date of the certificates as though
made on such date.

(ii) It performed all covenants and agreements herein contained to be performed
on its part at or prior to the Closing Date.

9. Survival of Representations, Warranties and Covenants. All representations,
warranties and covenants in this Agreement or contained in certificates required
to be delivered hereunder shall survive the delivery of any payment for the
Interests and the termination of the Advisory Agreement and this Agreement, with
respect to any matter arising while the Advisory Agreement or this Agreement was
in effect. Furthermore, all representations, warranties and covenants hereunder
shall inure to the benefit of each of the parties to this Agreement and to their
respective successors and permitted assigns.

10. Indemnification.

a. In any action in which the Selling Agent, the Trust, Series J, Wilmington
Trust Company, a Delaware corporation, in its capacity as trustee of the Trust
(in such capacity, the “Trustee”) or the Managing Owner, or their respective
controlling persons, shareholders, partners, members, managers, directors,
officers and/or employees of any of the foregoing are parties (individually and
collectively, the “Sponsor Indemnified Parties”), the Advisor agrees to
indemnify and hold harmless the Sponsor Indemnified Party against any loss,
claim, damage, charge, liability



--------------------------------------------------------------------------------

(including without limitation any liability arising under the 1933 Act or the CE
Act) or expense (including without limitation, reasonable attorneys’ and
accountants’ fees) (“Losses”) to which the Sponsor Indemnified Parties may
become subject, to the extent that such Losses arise out of or result from
(i) any misrepresentation or alleged misrepresentation or material breach or
alleged material breach of any warranty, covenant or agreement of the Advisor
contained in this Agreement; (ii) a breach of the disclosure requirements under
the CE Act that relates to the Advisor’s past performance history; or (iii) any
untrue statement or alleged untrue statement of any material fact contained in
the Registration Statement or the Prospectus or the omission or alleged omission
to state in the Registration Statement or the Prospectus a material fact
required to be stated therein or necessary to make the statements therein (with
respect to the Prospectus, in light of the circumstances in which they are made)
not misleading, in each case under this subclause (iii) to the extent, but only
to the extent, that such untrue statement or alleged untrue statement or
omission or alleged omission was made in reliance upon and in material
conformity with information furnished by the Advisor or its representatives to
the Trust or Managing Owner or their respective representatives for inclusion in
the Registration Statement or Prospectus, including without limitation, any
information relating to the Advisor or its affiliates, controlling persons,
shareholders, partners, directors, officers and employees, as well as to the
Advisor’s Trading Approach and past performance history.

b. In any action in which the Advisor, or its controlling persons, or any of
their respective shareholders, partners, directors, officers and/or employees
(individually and collectively, the “Advisor Indemnified Parties”) are parties,
the Managing Owner agrees (A) to indemnify and hold harmless the Advisor
Indemnified Parties against any Losses, to the extent that such Losses arise out
of or result from (i) any misrepresentation or alleged misrepresentation or
material breach or alleged material breach of any warranty, covenant or
agreement of the Trust or the Managing Owner contained in this Agreement, or
(ii) any untrue statement or alleged untrue statement of any material fact
regarding the Trust or the Managing Owner contained in the Registration
Statement or the Prospectus or the omission or alleged omission to state in the
Registration Statement or the Prospectus a material fact regarding the Trust or
the Managing Owner required to be stated therein or necessary to make the
statements therein (with respect to the Prospectus, in light of the
circumstances in which they are made) not misleading.

 



--------------------------------------------------------------------------------

c. None of the indemnifications contained in this Section 10 shall be applicable
with respect to default judgments or confessions of judgment, or to settlements
entered into by an indemnified party claiming indemnification without the prior
written consent of the indemnifying party.

d. Promptly after receipt by an indemnified party under this Section 10 of
notice of any claim or dispute or commencement of any action or litigation, such
indemnified party will, if a claim in respect thereof is to be made against an
indemnifying party under this Section 10, notify the indemnifying party of the
commencement thereof; but the omission to notify the indemnifying party will not
relieve it from any liability which it may have to any indemnified party
otherwise than under this Section 10 except to the extent, if any, that such
failure or delay prejudiced the indemnifying party in defending against the
claim. In case any such claim, dispute, action or litigation is brought or
asserted against any indemnified party, and it timely notifies the indemnifying
party of the commencement thereof, the indemnifying party will be entitled to
participate in the defense therein, and to the extent that it may wish, to
assume such defense thereof, with counsel specifically approved in writing by
such indemnified party, such approval not to be unreasonably withheld, following
notice from the indemnifying party to such indemnified party of its election so
to assume the defense thereof, in which event, the indemnifying party will not
be liable to such indemnified party under this Section 10 for any legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense thereof, but shall continue to be liable to the indemnified party in all
other respects as heretofore set forth in this Section 10. Notwithstanding any
other provisions of this Section 10, if, in any claim, dispute, action or
litigation as to which indemnity is or may be available, any indemnified party
reasonably determines that its interests are or may be, in whole or in part,
adverse to the interests of the indemnifying party, the indemnified party may
retain its own counsel in connection with such claim, dispute, action or
litigation and shall continue to be indemnified by the indemnifying party for
any legal or any other expenses reasonably incurred in connection with
investigating or defending such claim, dispute, action or litigation.

e. Expenses incurred by an indemnified party in defending a threatened or
asserted claim or a threatened or pending action shall be paid by the
indemnifying party in advance of final disposition or settlement of such matter,
if and to the extent that the person on whose behalf such expenses are paid
shall agree in writing to reimburse the indemnifying party in the event
indemnification is not permitted under this Section 10 upon final disposition or
settlement.



--------------------------------------------------------------------------------

f. The parties hereto acknowledge and agree on their own behalf that the
indemnities provided in this Agreement shall be inapplicable in the event of any
loss, claim, damage, charge or liability arising out of or based upon, but
limited to the extent caused by, any misrepresentation or breach of any
warranty, covenant or agreement of any indemnified party to any indemnifying
party contained in this Agreement.

11. Limits on Claims. The Advisor agrees that it will not take any of the
following actions against the Trust: (i) seek a decree or order by a court
having jurisdiction in the premises (A) for relief in respect of the Trust in an
involuntary case or proceeding under the U.S. Bankruptcy Code or any other
federal or state bankruptcy, insolvency, reorganization, rehabilitation,
liquidation or similar law or (B) adjudging the Trust a bankrupt or insolvent or
seeking reorganization, rehabilitation, liquidation, arrangement, adjustment or
composition of or in respect of the Trust under the U.S. Bankruptcy Code or any
other applicable federal or state law, or appointing a custodian, receiver,
liquidator, assignee, trustee, sequestrator (or other similar official) of the
Trust or of any substantial part of any of its properties, or ordering the
winding up or liquidation of any of its affairs, (ii) seek a petition for
relief, reorganization or to take advantage of any law referred to in the
preceding clause or (iii) file an involuntary petition for bankruptcy
(collectively, “Bankruptcy or Insolvency Action”). In addition, the Advisor
agrees that for any obligations due and owing to it by Series J, the Advisor
will look solely and exclusively to the assets of Series J, to satisfy its
claims and will not seek to attach or otherwise assert a claim against the
assets of Series G, Series J or any other Series or the other assets of the
Trust, whether there is a Bankruptcy or Insolvency Action taken. The parties
agree that this provision will survive the termination of this Agreement,
whether terminated in a Bankruptcy or Insolvency Action or otherwise.

12. Notices. Any notices under this Agreement required to be given shall be
effective only if given or confirmed in writing, shall be deemed given by the
party providing notice when received by the party to whom notice is being given
and shall be sent certified mail, postage prepaid, or hand delivered, to the
following address, or to such other address as a party may specify by written
notice to each of the other parties hereto:

If to the Selling Agent:

Kenmar Securities Inc.

900 King Street, Suite 100

Rye Brook, New York 10573

Attention: General Counsel

Facsimile: (914) 307-4045



--------------------------------------------------------------------------------

If to the Managing Owner, the Trust or Series J:

Preferred Investment Solutions Corp.

900 King Street, Suite 100

Rye Brook, New York 10573

Attention: General Counsel

Facsimile: (914) 307-4045

with a copy to:

Fred M. Santo, Esq.

Katten Muchin Rosenman llp

575 Madison Avenue

New York, New York 10022

Facsimile: (212) 940-8563

If to the Advisor:

Graham Capital Management, L.P.

40 Highland Avenue

Rowayton, CT 06853

Attention: Isaac Finkle

Facsimile: (203) 899-3500

With a copy to:

Graham Capital Management, L.P.

40 Highland Avenue

Rowayton, CT 06853

Attention: Paul Sedlack

Facsimile: (203) 899-3500

13. Governing Law. This Agreement shall be deemed to be made under the laws of
the State of New York applicable to contracts made and to be performed in that
State and shall be governed by and construed in accordance with the laws of that
State, without regard to the conflict of laws principles.

14. Arbitration, Remedies. Each party hereto agrees that any dispute relating to
the subject matter of this Agreement shall be settled and determined by
arbitration in the City of New York pursuant to the rules of NFA or, if NFA
should refuse to accept the matter, the American Arbitration Association. The
parties also agree that the award of the arbitrators shall be final and may be
enforced in the courts of New York and in any other courts having jurisdiction
over the parties.

15. Assignment. This Agreement may not be assigned by any party without the
express prior written consent of each of the other parties hereto.

16. Amendment or Modification or Waiver. This Agreement may not be amended or
modified except by the written consent of each of the parties hereto.



--------------------------------------------------------------------------------

17. Successors. Except as set forth in Section 10 of this Agreement, this
Agreement is made solely for the benefit of and shall be binding upon Series J,
the Trust, the Managing Owner, the Selling Agent, the Advisor and the respective
successors and permitted assigns of each of them, and no other person shall have
any right or obligation under this Agreement. The terms “successors” and
“assigns” shall not include any purchasers, as such, of Interests.

18. Survival. The provisions of this Agreement shall survive the termination of
this Agreement with respect to any matter arising while this Agreement was in
effect.

19. No Waiver. No failure or delay on the part of any party hereto in exercising
any right, power or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or remedy preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy. Any waiver granted hereunder must be in writing and shall be valid
only in the specific instance in which given.

20. No Liability of Limited Owners. This Agreement has been made and executed by
and on behalf of Series J, the Trust and the Managing Owner, and the obligations
of Series J and/or the Managing Owner set forth in this Agreement are not
binding upon any of the Limited Owners, Series G, Series J or any other Series
individually, but rather, are binding only upon the assets and property of
Series J and, to the extent provided herein, upon the assets and property of the
Managing Owner.

21. Headings. Headings to the Sections in this Agreement are for the convenience
of the parties only and are not intended to be or to affect the meaning or
interpretation of this Agreement.

22. Complete Agreement. Except as otherwise provided herein, this Agreement and
the Advisory Agreement constitute the entire agreement among the parties with
respect to the matters referred to herein, and no other agreement, verbal or
otherwise, shall be binding upon the parties hereto.

23. Counterparts. This Agreement may be executed in one or more counterparts,
all of which, when taken together, shall be deemed to constitute one original
instrument.

[Remainder of page left blank intentionally]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
first above written.

 

WORLD MONITOR TRUST III-SERIES J By:  

PREFERRED INVESTMENT SOLUTIONS CORP.,

its sole Managing Owner

By:  

/s/ Esther E. Goodman

Name:   Esther E. Goodman Title:  

Chief Operating Officer and

Senior Executive Vice President

KENMAR SECURITIES INC. By:  

/s/ Esther E. Goodman

Name:   Esther E. Goodman Title:  

Chief Operating Officer and

Senior Executive Vice President

PREFERRED INVESTMENT SOLUTIONS CORP. By:  

/s/ Esther E. Goodman

Name:   Esther E. Goodman Title:  

Chief Operating Officer and

Senior Executive Vice President

GRAHAM CAPITAL MANAGEMENT, L.P. By:  

/s/ Paul Sedlack

Name:   Paul Sedlack Title:   Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT D

[ATTACH LATEST DISCLOSURE DOCUMENT]